Citation Nr: 1801988	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-27 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.
	

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to October 1964, with additional service in the Georgia National Guard.  The Veteran died in March 2008, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction currently resides with the RO in Atlanta, Georgia.

The Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is of record.

In June 2016, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  

The Veteran's death certificate lists his immediate cause of death as apparent cardiac arrest from a myocardial infarction, with hypertension, diabetes, and chronic kidney disease listed as contributing conditions.  The Appellant contends that the Veteran was exposed to Agent Orange while stationed in Okinawa, Japan, during his active service, and that the medical conditions that caused the Veteran's death were incurred as a result of Agent Orange exposure.  At the time of his death, the Veteran was not service connected for any disability.    

The Board had instructed the RO to contact the United States Army and Joint Service Research Center (JSRRC) to verify such exposure if Compensation Service did not provide confirmation.  In a September 2017 response, the Defense Personnel Records Information and Retrieval System (DPRIS) reported that histories document that the Veteran's unit was activated on the island of Okinawa on June 25, 1963, however, there was no documentation of the use, storage, spraying, or transportation of herbicides on Okinawa.  In a December 2017 supplemental statement of the case, the RO continued to deny the claim without contacting JSRRC for potential verification.  Therefore, as the RO did not complete the development requested by the Board, another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and seek verification of the Veteran's alleged exposure to Agent Orange while stationed in Okinawa, Japan, to include from June 1963 to October 1964.    

2. After completion of the above and any further development deemed necessary, readjudicate the Appellant's claim.  If the determination remains adverse, the Appellant and her representative should be furnished a supplemental statement of the case which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




